


Exhibit 10.57

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated and effective as of
May 16, 2013 (the “Effective Date”), is between 21ST CENTURY ONCOLOGY, LLC, a
Florida limited liability company (“Buyer”) and SPECIALISTS IN UROLOGY, P.A., a
Florida corporation (“Seller”). William M. Figlesthaler, M.D., Earl J.
Gurevitch, M.D., Steven W. Luke, M.D., Michael F. D’Angelo, M.D., Jonathan Jay,
M.D., Rolando Rivera, M.D., David S. Harris, M.D., Carolyn F. Langford, D.O.,
and David Wilkinson, M.D. (the “Principals”) are each executing this Agreement
for the purpose of binding each such individual to perform his/her respective
obligations under Section 9.

 

RECITALS

 

Seller is engaged in the business of providing patient care services in the
specialties of urology and radiation oncology at a physician practice located at
the following offices: (i) 990 Tamiami Trail N., Naples Florida, (ii) 955 l0th
Avenue North, Naples Florida, (iii) 1000 Tamiami Trail North, Naples, Florida,
(iv) 28930 Trails Edge Boulevard, Bonita Springs, Florida, (v) 4571 Colonial
Boulevard, Fort Myers, Florida, (vi) 24 Del Prado, Cape Coral, Florida,
(vii) 3364 Woods Edge Circle, Bonita Springs, Florida, (viii) 8350 Sierra
Meadows Boulevard, Naples, Florida, (ix) 3291 Woods Edge Parkway, Bonita
Springs, Florida, (x) 6101 Pine Ridge (Desk 31), Naples, Florida, (xi) 8340
Collier Boulevard - Suite 402, Naples, Florida, and (xii) 40 South Heatherwood
Drive, Marco Island, Florida, (each, an “Office” and, collectively, the
“Offices”). The Offices listed in the foregoing subitems (i) through (ix) are
also sometimes referred to herein as the “Master Lease Offices,” and the Offices
listed in the foregoing subitems (x) through (xii) are sometimes referred to
herein as the “Non-Master Lease Offices.” The business, activities, ownership,
operation and management of the Offices pertaining or related to providing
patient services in the specialties of urology and radiation oncology (and
expressly excluding medical oncology) shall be referred to as the “Business.”

 

1.                                      Seller owns certain assets related to
the Business.

 

2.                                      Buyer desires to acquire from Seller and
Seller desires to sell to Buyer certain assets used in the Business.

 

3.                                      Buyer and Seller wish to set forth the
terms under which Buyer shall acquire certain assets and assume certain
liabilities of Seller and have each agreed to the transactions described herein
and have agreed to enter into this Agreement and such other agreements as shall
be necessary to effect the transactions contemplated hereby. This Agreement and
each agreement executed and delivered by the parties in connection with the
transactions contemplated hereby is referred to herein individually as a
“Transaction Document” and, collectively, as the “Transaction Documents.”

 

NOW, THEREFORE, in consideration of the execution and delivery of the
Transaction Documents, the sales, purchases and leases of property and services
thereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------


 

1.                                          Asset Purchase.

 

1.1                               Assets Being Sold and Purchased.

 

(a)                                 Subject to and upon satisfaction or waiver
of the terms and conditions of this Agreement, at the Closing (as defined in
Section 2 herein), Seller shall transfer, sell, convey, assign and deliver to
Buyer, pursuant to a Bill of Sale in the form attached hereto and made a part
hereof as Exhibit 1.1(a) (the “Bill of Sale”), and Buyer shall purchase from
Seller, all right, title and interest to and in Seller’s assets used by, for and
in connection with, the Business, as the same existed immediately prior to the
Closing and reflected on the books and records of the Seller (the “Assets”),
excluding only the specific assets set forth in Section 1.1(c) below, but
including, without limitation, the following:

 

(i)                                     all tangible assets used in the Business
whether owned or leased, including, without limitation, all instruments, medical
equipment, supplies and office equipment and all fixtures and improvements;

 

(ii)                                  the leases and agreements set forth on
Schedule l.l(a)(ii) attached hereto (the “Assigned Agreements”), which shall be
conveyed, assigned and transferred pursuant to the Assignment and Assumption
Agreement in the form attached hereto and made a part hereof as
Exhibit 1.1(a)(ii) (the “Assignment and Assumption Agreement”);

 

(iii)                               all inventories of pharmaceuticals that are
held at, or are in transit from or to, the locations at which the Business is
conducted or that are used or held for use by Seller;

 

(iv)                              all software programs (including source and
object codes and related documentation for software owned by Seller and used in
connection with or developed for support of the operations of the Business),
including, without limitation, the software programs identified on Schedule
1.1(a)(iv) attached hereto, as well as the internet websites used by Seller with
respect to the Business and the related universal resource locators (“URLs”)
used in connection therewith, each of which is set forth on Schedule 1.1(a)(iv);

 

(v)                                 all prepaid expenses relating to the
Business, and all security deposits deposited by or on behalf of Seller as
lessee, sublessee, lessor, sublessor, or otherwise under any Assigned
Agreements, subject to Section 1.3 of this Agreement.

 

(vi)                              all insurance proceeds and rights thereto
derived from loss, damage or destruction of or to any property or assets
included in the Assets, to the extent claims were not made or did not accrue
prior to the Closing to repair or replace the lost, damaged or destroyed items;

 

(vii)                           all of Seller’s right, title and interest in and
to the Permits (as defined in Section 3.5), in all cases to the extent
assignable or transferable and to the extent assumed by Buyer;

 

(viii)                        all files, documents, instruments, papers, books
and records relating to the Business, operations, condition of (financial or
other) results of

 

2

--------------------------------------------------------------------------------


 

operations and assets and properties of Seller and reasonably necessary for
Buyer to conduct the Business, including without limitation, patient lists,
payor verification, mailing lists and related documentation, financial
statements and related work papers and letters from accountants, personnel
records and files (to the extent they relate to employee or other service
providers hired or retained by Buyer), budgets, ledgers, journals, deeds, title
policies, computer files and programs, retrieval programs, operating data and
plans and environment studies and plans;

 

(ix)                              all telephone numbers, facsimile numbers,
electronic addresses and passwords used in connection with the Business; and

 

(x)                                 the trade names “Specialists in Urology” and
“Premier Oncology” and the logo used in connection with such names (individually
and collectively, “Seller’s Trade Name and Logo”) provided that (1) Seller shall
retain a perpetual royalty-free license to continue to use Seller’s Trade Name
and Logo in connection with its ongoing business, and (2) it is understood that
the foregoing will in no way limit the continuing use by Specialists in Urology
Surgery Center LLC of the name “Specialists in Urology” and associated logo.

 

(b)                                 At Closing, Seller shall permit Buyer to
take physical possession of all of the Assets at the locations where they are
then located.

 

(c)                                  Notwithstanding anything to the contrary
herein, the following assets of Seller are not being sold or leased hereunder
and shall not be included in the term “Assets”:

 

(i)                                     the assets described on Schedule
1.1(c)(i) hereto;

 

(ii)                                  any accounts receivable of Seller existing
as of the Closing Date;

 

(iii)                               amounts due to Seller for services provided
but not billed as of the Closing;

 

(iv)                              any contract of Seller that is not listed on
Schedule l.l(a)(ii) hereto under the heading “Assigned Agreements” and is not
used or required as part of the day-to-day operations of the Business;

 

(v)                                 any accounts payable of Seller;

 

(vi)                              owned real property (if any);

 

(vii)                           all cash, cash equivalents, securities and
short-term investments held by Seller; and

 

(viii)                        all of Seller’s non-transferable permits and
licenses used in the Business.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Seller shall transfer, convey and assign to
Buyer, Seller’s title to all of the Assets at the Closing, free and clear of any
liens, pledges, charges, mortgages, security interests, restrictions, easements,
liabilities, claims, encumbrances or right of others of every kind and
description (collectively, “Liens”), except for those Liens listed on Schedule
1.1(d) hereto, said Liens so listed being herein called the “Permitted Liens.”

 

1.2                               Liabilities.

 

(a)                                 Liabilities Not Assumed. Except as
specifically provided herein and in Section 1.2(b) below, Buyer shall not
assume, pay, honor, discharge or otherwise become responsible for any
liabilities or obligations of Seller, and all such liabilities and obligations
shall remain solely those of Seller, and Seller shall pay, perform and
discharge, all such obligations and liabilities of Seller promptly when due in
accordance with their terms. Without limiting the generality of the preceding
sentence and except as specifically provided in Section 1.2(b), Buyer shall not
assume or become responsible for:

 

(i)                                     any liabilities or obligations of Seller
including, without limitation, any personal obligations of any shareholder of
Seller incurred in any capacity, including those arising out of any claim,
litigation or proceeding, or any contract, license, commitment or other
agreement relating to the operations of the Business or the occurrence of any
event on or before the Closing including, without limitation, accounts payable
of the Business;

 

(ii)                                  any obligations, liabilities,
undertakings, Liens (other than Permitted Liens) or restrictions to which the
Assets or the Business are subject arising before the Closing and that are not
disclosed in writing in this Agreement;

 

(iii)                               any liability or obligation arising out of
or related to past, present or future actions, litigations, suits, enforcement
actions, proceedings, arbitrations or governmental or regulatory authority
investigations, audits or otherwise, including, without limitation, demand or
directive letters or correspondence, or of notice regarding any of the foregoing
involving the Assets, the Business, Seller or any shareholder of Seller to the
extent the foregoing relate to events, acts or omissions arising before the
Closing;

 

(iv)                              any liability or obligation, in contract, tort
or for violation of any law by Seller or any officer, director, shareholder,
employee or agent of Seller that arises out of or results from any act,
omission, occurrence or state of facts arising on or before the Closing, and any
liability or obligation, in contract, tort or for violation of any law solely by
Seller or any officer, director, shareholder, member, employee or agent of
Seller (other than such persons serving in the capacity of an employee or an
engaged contractor of Buyer or its affiliates after Closing) that arises out of
or results from any act, omission, occurrence or state of facts after the
Closing;

 

(v)                                 any compensation obligations or any
liabilities or obligations of Seller arising out of or in connection with any
employee benefit plan of Seller or any other liabilities or obligations of
Seller to any employees with respect to his or her service to the Business on or
before the Closing, including but not limited to any liability or

 

4

--------------------------------------------------------------------------------


 

obligation for any severance pay due any employee of Seller upon his or her
termination of employment and any and all accrued vacation and/or sick leave,
bonuses and other benefits to the extent that such liabilities or obligations
are owed as a result of acts, omissions, occurrences or state of facts on or
before the Closing;

 

(vi)                              any liabilities or obligations of Seller for
indebtedness for borrowed money, including, but not limited to, any and all
liabilities and obligations related to real estate financings and any and all
obligations to any secured party in connection with any of the Assets, other
than with respect to Assumed Liabilities or obligations giving rise to Permitted
Liens;

 

(vii)                           subject to Section 1.3(c), any liabilities or
obligations of Seller for any type of taxes owed by Seller whatsoever;

 

(viii)                        any and all Medicare, Medicaid and other third
party payor obligations arising from any acts or omissions for any period prior
to the Closing, including without limitation, any retroactive denial of claims,
civil monetary penalties or any gain on sale that may be recognized by any of
the foregoing as a result of the transactions, contemplated herein; or

 

(ix)                               any other liabilities or obligations of any
nature relating to the operations of the Business or the occurrence of any event
on or before the Closing, whether known or determined as of the Closing or
unknown or undetermined as of the Closing.

 

(b)                                 Liabilities Assumed. Subject to the terms
and conditions set forth in this Agreement, effective as of the Closing Date,
the Buyer shall assume and agree to pay, perform and discharge, when due, the
obligations of Seller under (i) the Assigned Agreements to the extent such
obligations arise after the Closing and (ii) the obligations giving rise to the
Permitted Liens. Those liabilities assumed by the Buyer pursuant to this
Section 1.2(b) are referred to herein as the “Assumed Liabilities.”

 

1.3                               Purchase Price.

 

(a)                                 As consideration for the sale, assignment,
conveyance, transfer and delivery of the Assets, Buyer shall pay to Seller an
amount equal to Twenty Million and No/100 Dollars ($20,000,000.00) plus
(i) $200,000 if the Closing occurs on May 17, 2013, (ii) $167,000 if the Closing
occurs on May 24, 2013 or (iii) $133,333.33 if the Closing occurs on May 31,
2013, (the “Purchase Price”), payable as follows:

 

(i)                                     at Closing, Buyer shall deliver to
Seller a sum equal to the Purchase Price less $2,500,000 (the “Closing Payment”)
by wire transfer of immediately available funds to such account(s) as Seller
shall designate in writing.

 

(ii)                                  On the first anniversary of the Closing
Date, and on each subsequent anniversary of the Closing Date ending on the fifth
(5th) anniversary of the Closing Date, Buyer shall pay to Seller the sum of Five
Hundred Thousand and No/100 Dollars ($500,000.00) (each a “Post Closing Payment”
and collectively the “Post Closing Payments”).

 

5

--------------------------------------------------------------------------------


 

Buyer’s obligations with respect to the Post Closing Payments shall be evidenced
by a promissory note in the form attached hereto as Exhibit 1.3(a)(ii) (the
“Promissory Note”), and shall be subject to offset for (A) Seller’s
indemnification obligations under Section 9 of this Agreement, and (B) all
monetary obligations of Buyer (the “Master Lease Obligations”) under that
certain Amended and Restated Master Lease (the “Master Lease”), dated
October 31, 2012 by and between Spirit SPE Portfolio 2012-3, LLC (as landlord),
Seller (as tenant) and Specialists in Urology Surgery Center LLC (as tenant) to
the extent that (i) such obligations cause the SIU Division (as defined in the
Principal Employment Agreements) to have expenses in excess of Net Revenues (as
defined in the Principal Employment Agreements), (ii) the Master Lease
Obligations are not satisfied by Specialists in Urology Surgery Center LLC and
(iii) such excess of expenses over Net Revenues is not caused by the breach by
Buyer of one or more of the Principal Employment Agreements (as hereafter
defined). Each of such rights of offset is more fully set forth in the Note.

 

(b)                                 Within forty-five (45) days after Closing,
Buyer shall provide to Seller an allocation schedule that provides the manner in
which the sum of the Purchase Price, the Assumed Liabilities and all other items
required to be taken into account for U.S. federal income tax purposes
(collectively, the “Total Tax Consideration”) shall be allocated among the
Assets, which allocations shall be made in accordance with Section 1060 of the
Internal Revenue Code (the “Code”) and the applicable Treasury regulations and,
to the extent not inconsistent therewith, any other applicable tax law (the
“Allocation Schedule”); provided, however, that the Allocation Schedule shall be
subject to the review and approval of Seller. Seller shall have the right to
withhold their approval to any portion of the Allocation Schedule by written
notice to Buyer.  If Seller does not object to the Allocation Schedule by
written notice to Buyer within thirty (30) Days after receipt by Seller of the
Allocation Schedule, then the Allocation Schedule shall be deemed to have been
accepted and agreed upon, and final and conclusive, for purposes of this
Agreement; provided, however, that such Allocation Schedule shall be subject to
any adjustment upon and as a result of any adjustment to the Total Tax
Consideration.  If Seller timely objects to the Allocation Schedule, Seller
shall notify Buyer in writing of their objection to the Allocation Schedule and
shall set forth in such written notice the disputed item or items and the basis
for their objection and Buyer and Seller shall act in good faith to resolve any
such dispute for a period of thirty (30) days thereafter. If, following a good
faith attempt to resolve any disputes, Buyer and Seller cannot agree to an
Allocation Schedule, Buyer and Seller shall be permitted to determine their own
allocation of the Total Tax Consideration for tax purposes.  Each of the parties
and their respective Affiliates shall, unless otherwise required by a final
“determination” (within the meaning of Section 1313(a) of the Code), (i) prepare
and file all tax returns, including IRS Form 8594 (Asset Acquisition Statement
under Section 1060 of the Code), in a manner consistent with the Allocation
Schedule, as finally determined pursuant to this Section 1.3(b) (subject to any
adjustment to the Total Tax Consideration), and (ii) take no position in any tax
return, proceeding, tax contest or otherwise that is inconsistent with the
Allocation Schedule, as finally determined pursuant to this
Section 1.3(b) (subject to any adjustment to the Total Tax Consideration). In
the event that any of the allocations set forth in the Allocation Schedule are
disputed in writing by any tax authority, the party receiving notice of such
dispute shall promptly notify and consult with the other party concerning the
resolution of such dispute and use commercially reasonable and good faith
efforts to contest such dispute in a manner consistent with the Allocation
Schedule. Notwithstanding anything to the contrary contained

 

6

--------------------------------------------------------------------------------


 

in this Agreement, if Buyer and Seller cannot agree to an Allocation Schedule
under this Section 1.3(b), this Section 1.3(b) shall not be applicable. Seller
shall pay all transfer, documentary, sales, use, stamp, registration, real
property transfer, value added and other similar taxes and fees (including any
penalties, interest and additions to tax) incurred in connection with the
purchase and sale of the Assets (“Transfer Taxes”). The parties shall cooperate
with each other to the extent reasonably requested and legally permitted to
minimize any such Transfer Taxes. Seller shall, at its own filing expense,
timely file any tax return or other document with respect to such taxes or fees,
and Buyer shall join in the execution of any such tax return or document if
required by applicable law.

 

(c)                                  All utilities charges, Periodic Taxes,
monthly rental payments under any leases assumed by Buyer pursuant to this
Agreement, security deposits, amounts prepaid or payable in respect of contracts
and agreements assumed by Buyer pursuant to this Agreement and similar prepaid
items and similar accrued expenses, shall be prorated between the Seller and
Buyer as of 11:59 p.m. on the Closing Date, and the net amount thereof shall be
paid by Buyer or Seller (as appropriate) at Closing or as soon thereafter as
practicable. For the purposes of this Section 1.3(c), “Periodic Taxes” means
property and similar ad valorem Taxes imposed on a periodic basis with respect
to the Assets, provided, however, that Periodic Taxes shall not include any
taxes based on income or receipts, or imposed in connection with the sale or
other transfer of property, including for the avoidance of doubt, transfer
taxes. The party that has the primary obligation to do so under applicable law
shall file any tax return that is required to be filed in respect of Periodic
Taxes described in this Section 1.3(c), and that party shall, subject to
reimbursement from the other party pursuant to this Section 1.3(c), pay the
taxes shown on such tax return. To the extent any Periodic Taxes paid by Buyer
(or any refund of Periodic Taxes received by Buyer) are Seller’s responsibility,
Seller (or in the case of any such refund, Buyer) shall promptly pay to Buyer
(or in the case of any such refund, Seller) such amount of Periodic Taxes (or
such refund of Periodic Taxes). To the extent any Periodic Taxes paid by Seller
(or any refund of Periodic Taxes received by Seller) are Buyer’s responsibility,
Buyer (or in the case of any such refund, Seller) shall promptly pay to Seller
(or in the case of any such refund, Buyer) the amount of such Periodic Taxes (or
such refund of Periodic Taxes).

 

2.                                      Closing. The closing of this transaction
(the “Closing”) shall take place by telephone, mail, electronic mail and/or
facsimile or at a location mutually agreed upon on the first Friday following
satisfaction or waiver of the conditions precedent to Closing set forth in
Section 6 and Section 7 of this Agreement (collectively, the “Conditions
Precedent”) or at such other time or place as the parties agree, and shall be
effective at 11:59 p.m. on the day of Closing; provided that Closing shall take
place no later than May 31, 2013, time being of the essence, (the “Outside
Closing Date”); and further provided that in the event the Conditions Precedent
have not been satisfied or waived on or before the Outside Closing Date, this
Agreement shall automatically and without the need for any further writing by
the parties hereto, terminate effective at 12:01 a.m. on June 1, 2013. The date
on which the Closing takes place is referred to herein as the “Closing Date.”

 

3.                                      Representations and Warranties of
Seller. In order to induce Buyer to enter in this Agreement and to consummate
the transactions contemplated by this Agreement, Seller represents and warrants
to Buyer as of the Closing Date as follows, it being agreed that except

 

7

--------------------------------------------------------------------------------


 

as otherwise expressly stated herein, the use of the term “material” in this
Section 3 (other than as part of the defined term Material Agreements) shall
mean, as the context reasonably requires, having an effect, impact or result
equal to or greater than one hundred thousand dollars ($100,000.00):

 

3.1                               Organization, Qualification and Authority.

 

(a)                                 Seller is a professional association duly
organized, validly existing and in good standing under the laws of the State of
Florida and is in good standing as a foreign corporation in all jurisdictions in
which it conducts business or owns assets. Seller’s execution and delivery of
this Agreement and each of the other Transaction Documents delivered at the
Closing, and the performance by Seller of the transactions contemplated hereby
and thereby, have been duly authorized by all necessary actions and proceedings
of the Seller.

 

(b)                                 The Seller has full corporate power and
authority to execute and deliver this Agreement and each other Transaction
Document to which it is a party, to perform its obligations under this Agreement
and each other Transaction Document, and to consummate the transactions
contemplated under this Agreement and each other Transaction Document,
including, without limitation, to sell and transfer the Assets and the Business
pursuant to this Agreement. The Seller has taken all necessary corporate action
to execute and deliver this Agreement and each other Transaction Document to
which it is a party, to authorize its officers, directors and all other
authorized personnel to execute and deliver this Agreement, and to execute and
deliver such further documents as are necessary and proper to consummate the
terms and provisions of this Agreement. This Agreement and each other
Transaction Document to which the Seller is a party have been duly and validly
executed and delivered by the Seller and constitute the legal, valid and binding
obligations of the Seller enforceable against the Seller in accordance with the
terms of the Agreement and each of the other Transaction Documents.

 

(c)                                  The owners of all of the issued and
outstanding shares of Seller are set forth on Schedule 3.1(c). There are no
outstanding agreements, options, warrants, rights, contracts, calls, puts or
other agreements or commitments providing for the disposition or acquisition of
any of the shares of Seller.

 

3.2                               Title to the Assets.

 

(a)                                 Seller has good and marketable title to the
Assets. With regard to those Assets in which Seller possesses leasehold
interests, such leasehold interests are valid and transferable (with lessor’s
consent) in accordance with the terms of this Agreement, except as set forth on
Schedule 3.2(a). Upon the sale, assignment, transfer and conveyance of the
Assets to Buyer as contemplated under this Agreement, there will be vested in
Buyer good and marketable title to all of the Assets, free and clear of all
Liens other than Permitted Liens, and to Seller’s actual knowledge there are no
material adverse conditions that will materially interfere with Buyer’s use of
any of the Assets in connection with the provision of patient care

 

8

--------------------------------------------------------------------------------


 

services in the specialties of urology and radiation oncology in the same manner
as the Assets are currently used by Seller.

 

(b)                                 Except as indicated on Schedule 3.2(b), none
of the Assets is subject to any Lien other than the Permitted Liens. All Liens
set forth on Schedule 3.2(b), other than the Permitted Liens have been
terminated and/or released on or prior to the Closing Date.

 

(c)                                  Seller is not obligated to offer any
individual or entity the opportunity to purchase any Assets prior to or
simultaneously with offering the Buyer the opportunity to purchase the Assets
that has not been expressly waived by such person or entity prior to Closing. No
person or entity has a right of first refusal or a right of participation with
respect to the sale of any of the Assets by Seller that has not been expressly
waived by such person or entity prior to Closing.  All notices required to be
provided by Seller to any individual or entity in connection with the sale of
any of the Assets have been timely provided by the Seller or have been expressly
waived prior to Closing and all such notices, to the extent provided, were
complete and accurate.

 

(d)                                 Except as set forth in Schedule
3.2(d) attached hereto, as of the Closing Date, the Assets, taken as a whole,
are free of material defects, in good operating condition and repair, normal
wear and tear excepted, and suitable for the purposes used, are in the aggregate
adequate and sufficient for the operations and conduct of the Business as
currently operated, and comply with and are being operated and otherwise used in
full compliance with all material laws, ordinances, statutes, regulations and
other legal requirements applicable to such Assets.

 

3.3                               Violation of Other Instruments. Except as set
forth in Schedule 3.3 attached hereto, neither the execution and delivery of
this Agreement or any other Transaction Document, nor the consummation of the
transactions contemplated hereby or thereby, violates: (i) any agreement of
Seller, (ii) the certificate of formation or any governing documents of the
Seller or (iii) to Seller’s knowledge any statute, ordinance, regulation, order,
judgment or decree of any court or governmental agency or board, or conflicts
with or will result in any breach or acceleration of any of the terms of or will
constitute a default under or result in the termination of or the creation of
any Lien pursuant to the terms of any contract or agreement to which Seller is a
party or by which Seller or any of the Assets is bound. No consents, approvals
or authorizations of, or filings with, any governmental authority or any other
person or entity are required to be obtained by Seller in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, except for required consents set forth in
Schedule 3.3.

 

3.4                               Legal Matters. Except as set forth in Schedule
3.4 attached hereto, there are no suits, actions, claims, investigations,
administrative proceedings or other proceedings, criminal, civil, or quasi
civil, pending or, to Seller’s knowledge, threatened by or against the Business,
the Assets or Seller.

 

9

--------------------------------------------------------------------------------


 

3.5                               Compliance with Applicable Law.

 

(a)                                 General. To Seller’s knowledge, Seller is
not in material default under any, and Seller has complied in all material
respects with all, statutes, ordinances, regulations, orders, judgments and
decrees of any court or governmental entity or agency, applicable to Seller, the
Business or the Assets, including, without limitation, all laws, statutes and
regulations related or incident to the licensure, credentialing and
certification of providers of professional medical services, physicians and
health professionals, health and safety matters, employment and labor laws,
health laws and regulations and Medicare and Medicaid regulations. Seller has
not received any notification of any asserted present or past failure to comply
with any of the foregoing that has not been satisfactorily responded to in the
time period required thereunder.

 

(b)                                 Permits. Set forth in Schedule 3.5(b)
attached hereto is a complete and accurate list of all licenses, certificates,
permits, approvals, franchises, notices and authorizations issued by
governmental entities or other regulatory authorities, federal, state or local
(collectively, the “Permits”), held by Seller related to the Business. To the
knowledge of Seller, the Permits set forth in Schedule 3.5(b) are all the
Permits required for the conduct of the Business as currently operated. All the
Permits set forth in Schedule 3.5(b) are in full force and effect in all
material respects. The Seller has not engaged in any activity that, to the
knowledge of Seller, would cause or permit revocation or suspension of any
Permit, and no action or proceeding seeking to or contemplating the revocation
or suspension of any Permit is pending or, to the knowledge of Seller,
threatened. There are no existing material defaults or material events of
default or events or state of facts which, with notice or lapse of time or both,
would constitute a material default by the Seller under any Permit.  The Seller
has no knowledge of any material default or claimed or purported or alleged
material default or state of facts which with notice or lapse of time or both
would constitute a material default on the part of any party in the performance
of any obligation to be performed or paid by any party under any Permit.  Except
as set forth in Schedule 3.5(b), the consummation of the transactions
contemplated hereby and in each of the other Transaction Documents will in no
way affect the \continuation, validity or the effectiveness of the Permits or
require the consent of any person or entity.

 

(c)                                  Medicare and Medicaid. Seller and each
employee of Seller is in compliance with all laws, rules and regulations of
Medicare, Medicaid and other governmental health care programs, and has filed
all claims and other forms in the manner prescribed by such laws, rules and
regulations. Except as set forth on Schedule 3.5(c), neither the Seller nor any
Seller employee has been subject to any audit relating to improper and/or
fraudulent Medicare or Medicaid procedures or practices. There is no basis for
any claim or request for recoupment or reimbursement from Seller or any Seller
employee, or for reimbursement by Seller or any Seller employee of, any federal
or state agency or instrumentality or other provider reimbursement entities
relating to Medicare or Medicaid (other than routine refunds or denials of
claims undertaken in the ordinary course of business).  No deficiency (either
individually or in the aggregate) in any such claims, returns, invoices, cost
reports and other filings, including claims for overpayments or deficiencies for
late filings, has been asserted or threatened by any federal or state agency or
instrumentality or other provider reimbursement entities relating to Medicare or
Medicaid claims or any other third party payor and there is no basis for any
claims or requests for reimbursement.

 

10

--------------------------------------------------------------------------------

 

3.6                               Taxes. Seller has filed or caused to be filed
on a timely basis all material federal, state, local, foreign and other tax
returns, reports and declarations (collectively, “Tax Returns”) required to be
filed by Seller. All Tax Returns filed by or on behalf of Seller are, to
Seller’s knowledge, true, complete and correct in all material respects. Seller
has paid all income, estimated, excise, franchise, gross receipts, capital
stock, profits, stamp, occupation, sales, use, transfer, value added, property
(whether real, personal or mixed), employment, unemployment, disability,
withholding, social security, workers’ compensation and other taxes, and
interest, penalties, fines, costs and assessments (collectively, “Taxes”), due
and payable with respect to the periods covered by such Tax Returns (as
reflected thereon). There are no tax liens on any of the properties or assets,
real, personal or mixed, tangible or intangible, of Seller (other than liens for
Taxes not yet due and payable). Seller has not incurred any Tax liability other
than in ordinary course of business. No deficiency in taxes for any period, with
respect to Seller, has been asserted by any taxing authority which remains
unpaid at the Effective Date hereof (the results of any settlement being set
forth on Schedule 3.6 attached hereto), and to Seller’s actual knowledge, no
written inquiries or notices have been received by Seller from any taxing
authority with respect to possible claims for taxes. Seller has not agreed to
the extension of the statute of limitations with respect to any Tax Return or
tax period. Seller has delivered to Buyer copies of the federal and state income
or franchise or other type of Tax Returns filed by Seller for the years ended
December 31, 2009, December 31, 2010, December 31, 2011, and December 31, 2012.

 

3.7                                   Agreements. Schedule 3.7 attached hereto
contains a true, complete and accurate list of all those contracts and other
agreements to which Seller is a party, related, in each case only to the
Business or the Assets, or by or to which Seller’s assets or properties are
bound or subject as such instruments relate to the Business, including without
limitation, those which: (i) are for the purchase or sale of materials,
supplies, equipment, inventory or services; (ii) are franchise or other royalty
contracts or similar contracts material to the Business; (iii) are contracts for
the grant to any person of any preferential rights to purchase any of Seller’s
assets or properties; (iv) are leases of real or personal property with respect
to the Business; (v) are capital or other leases relating to any Assets;
(vi) are employment, personal service, or other executory contracts; or (vi) are
material to the business or are contracts to be assigned to Buyer which do not
fit into one of the aforementioned categories (the “Material Agreements”). The
Material Agreements shall be organized on Schedule 3.7 under the following two
headings: “Assigned Agreements” and “Material Agreements Not Assumed by Buyer.”

 

3.8                                   Fraud and Abuse; False Claims. Except as
set forth and described in Schedule 3.8, Seller has not engaged in any
activities that are prohibited under 42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b,
1395nn, and 1396b, 31 U.S.C. § 3729-3733, and the federal Champus statute (or
other federal or state statutes related to false or fraudulent claims) or the
regulations promulgated thereunder pursuant to such statutes, or related state
or local statutes or regulations, or which are prohibited by rules of
professional conduct, including but not limited to the following: (a) knowingly
and willfully making or causing to be made a false statement or representation
of a fact in any application for any benefit or payment; (b) knowingly and
willfully making or causing to be made any false statement or representation of
a fact for use in determining rights to any benefit or payment; (c) failing to
disclose knowledge by a claimant of the occurrence of any event affecting the
initial or

 

11

--------------------------------------------------------------------------------


 

continued right to any benefit or payment on its own behalf or on behalf of
another, with intent to fraudulently secure such benefit or payment; and
(d) knowingly and willfully soliciting or receiving any remuneration (including
any kickback, bribe or rebate), directly or indirectly, overtly or covertly, in
cash or in kind or offering to pay or receive such remuneration (i) in return
for referring an individual to a person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in
part by Medicare or Medicaid, or (ii) in return for purchasing, leasing, or
ordering or arranging for or recommending purchasing, leasing, or ordering any
good, Office, service or item for which payment may be made in whole or in part
by Medicare or Medicaid. Seller has no knowledge of any facts or circumstances
which could result in any claim by Medicare, Medicaid or any other Payor for any
retroactive adjustments.

 

3.9                                  Inspections and Investigations. Except as
set forth and described in Schedule 3.9: (i) no right of the Seller nor the
right of any licensed professional or other individual employed by or under
contract with the Seller to receive reimbursements pursuant to any government
program or private non-governmental program under which the Seller directly or
indirectly receives payments (“Payor Programs”) related to the Business has been
terminated or otherwise adversely affected as a result of any investigation or
action whether by any federal or state governmental regulatory authority or
other third party; (ii) to the knowledge of Seller, neither the Business nor the
Seller, has, during the past five (5) years, been the subject of any inspection,
investigation, survey, audit, monitoring or other form of review by any
governmental regulatory entity, trade association, professional review
organization, accrediting organization or certifying agency based upon any
alleged improper activity nor has the Seller received any notice of deficiency
during the past five (5) years in connection with the operations of the
Business; and (iii) there are not presently any noticed outstanding deficiencies
or work orders related to the Business of any governmental authority having
jurisdiction over the Seller or the Business or requiring conformity to any
applicable agreement, statute, regulation, ordinance or bylaw, including but not
limited to, the Payor Programs. Attached as part of Schedule 3.9 are copies of
all reports, correspondence, notices and other documents relating to any matter
described or referenced therein.

 

3.10                           Rates and Reimbursement Appeals. Neither Seller
nor any employee of Seller has any reimbursement or payment rate appeals,
disputes or contested positions currently pending before any governmental
authority or any administrator of any Payor Programs with respect to the
Business.

 

3.11                           Insurance. Seller maintains insurance policies
covering all of its respective properties and assets and the various occurrences
that may reasonably arise in connection with the operation of the Business,
consistent with general industry practice. Such policies are in full force and
effect and all premiums due thereon prior to or on the Closing Date have been
paid in full. Seller has complied with all material provisions of such policies.
Such insurance is of comparable amounts and coverage as that which companies
engaged in similar businesses maintain. A complete list and brief description of
the insurance policies, including limits of coverage, maintained by Seller in
connection with the Business is set forth in Schedule 3.11 attached hereto.
Except as set forth on Schedule 3.11, no third party has filed any claim against
Seller for personal injury or property damage of a kind for which liability
insurance is generally available which is not fully insured, subject only to the
standard

 

12

--------------------------------------------------------------------------------


 

deductible. All claims against Seller that are covered by insurance have been
reported to the insurance carrier on a timely basis.

 

3.12                         Environmental Matters.

 

(a)                                 Except as set forth in Schedule 3.12 hereto,
to the knowledge of Seller, no Hazardous Substance (as hereinafter defined) is
present or at any time has been stored, treated, released, disposed of or
discharged on, about, from or affecting the Offices during the period of any
ownership, lease or occupancy thereof by the Seller, in any material amounts,
except for products that have been used, maintained and disposed of in
substantial compliance with all applicable laws, rules and regulations and all
applicable manufacturer instructions, and the Seller has no actual knowledge of
any liability of Seller related to the Business that is based upon or related to
any environmental condition. The term “Hazardous Substance” as used in this
Agreement shall include, without limitation, gasoline, oil and other petroleum
products, explosives, radioactive materials and related and similar materials,
and any other substance or material defined as a hazardous, toxic or polluting
substance or material by any federal, state or local law, ordinance, rule or
regulation, including asbestos and asbestos-containing materials.

 

(b)                                 Except as set forth on Schedule 3.12 hereto,
neither the Seller nor to the knowledge of Seller, any prior or current owner,
tenant or occupant of any part of the Offices, has received (i) any written
notification or advice from or given or been required to have given any report
or notice to any governmental agency or authority or any other person, firm or
entity whatsoever involving the use, management, handling, transport, treatment,
generation, storage, spill, escape, seepage, leakage, spillage, emission,
release, discharge, remediation or clean-up of any Hazardous Substance on or
about the Offices or caused by the Seller related to the Business, or (ii) any
complaint, order, citation or written notice with regard to a Hazardous
Substance or any other environmental health or safety matter affecting the
Offices, or any business or operations conducted thereat under the federal
Comprehensive Environmental Response, Compensation and Liability Act or under
any other federal, state or local law, ordinance, rule or regulation.

 

3.13                        Brokers. Buyer shall not have any obligation to pay
any fee or other compensation to any person, firm or corporation hired by, or
otherwise dealt with by, Seller in connection with this Agreement and the
transactions contemplated hereby, and Seller hereby agrees to indemnify and hold
Buyer harmless from any liability, damage, cost or expense arising from any
claim for any such fee or other compensation.

 

3.14                        Books and Records. The books and records of Seller
are complete and correct in all material respects, have been maintained in
accordance with good business practices and accurately reflect, in all material
respects, the basis for the financial position and results of operations of
Seller set forth in the Financial Statements. All of such books and records,
including true and complete copies of all Material Agreements, have been made
available for inspection by Buyer and its representatives.

 

3.15                        Leased Real Property. A list and description of all
real property leased to or by Seller in connection with the Business or in which
Seller has any interest in

 

13

--------------------------------------------------------------------------------


 

connection with the Business is set forth in Schedule 3.15 attached hereto (the
“Leased Real Property”). The Leased Real Property is held subject to written
leases or other agreements which are valid and effective in accordance with
their respective terms, and, to the knowledge of Seller, there are no existing
material defaults or material events of default, or events which with notice or
lapse of time or both would constitute material defaults thereunder on the part
of Seller. Seller has no knowledge of any default or claimed or purported or
alleged default or state of facts which, with notice or lapse of time or both,
would constitute a default on the part of any other party in the performance of
any obligation to be performed or paid by such other party under any lease for
the Leased Real Property. Seller has not received any written notice to the
effect that any lease with respect to the Offices, (i) will not be renewed at
the termination of the term thereof or that such lease will be renewed only at a
substantially higher rent or (ii) will not be assigned or subleased to Buyer on
substantially the same terms and conditions set forth in the lease as of the
Effective Date.

 

3.16                        Financial Statements. Seller has delivered to the
Buyer copies of Seller’s compiled financial statements, each with signed
compilation report, for the years ended December 31, 2009, December 31, 2010,
and December 31, 2011, and an unaudited preliminary financial statement for the
year ending December 31, 2012 (collectively, the “Financial Statements”). Except
for the variations expressly noted in Schedule 3.16 hereto, all of the Financial
Statements have been prepared from the financial records of the Seller in
accordance with the income tax basis of accounting, consistently applied and
fairly present the financial condition of the Seller, as at their respective
dates and the respective results of the operations of the Seller, for the
periods covered thereby, except that the Financial Statements do not contain
disclosures required by the income tax basis of accounting. The Financial
Statements do not contain any items of special or nonrecurring income or any
other income not earned in the ordinary course of business except as expressly
specified therein, and include all adjustments necessary for such fair
presentation.

 

3.17                           Offices.

 

(a)                                  The buildings, appurtenances and fixtures
comprising the Offices, taken as a whole, are in good operating condition,
normal wear and tear excepted, and are in the aggregate sufficient to satisfy
the current business activities as conducted there.

 

(b)                                 Each of the Offices: (i) has direct access
to public roads or access to public roads by means of a perpetual access
easement, such access being sufficient to satisfy the current and reasonably
anticipated transportation requirements of the Business as presently conducted
at such parcel; and (ii) are served by all utilities in such quantity and
quality as are sufficient to satisfy the current sales levels and business
activities as conducted at such locations.

 

(c)                                  The Seller has received no written notice
of any condemnation proceeding or special assessment with respect to any portion
of the Office or any access thereto, and, to the knowledge of Seller, no
proceedings or special assessments are contemplated or pending by any
governmental or regulatory authority.

 

14

--------------------------------------------------------------------------------


 

3.18                         Employees. Set forth in Schedule 3.18 is a list of
all employees of Seller and their respective positions, job categories, salaries
and accrued benefits. Except as set forth in Schedule 3.18, the transactions
contemplated by this Agreement will not result in any liability for severance
pay to any employee or independent contractor of the Seller. Except as set forth
in Schedule 3.18, the Seller has not informed any employee or independent
contractor providing services to the Seller that such person will receive any
increase in compensation or benefits or any ownership interest in the Seller as
a result of the transactions contemplated hereby.

 

3.19                           Labor Relations. There have been no material
violations of any federal, state or local statutes, laws, ordinances, rules,
regulations, orders or directives with respect to the employment of individuals
by, or the employment practices or work conditions of, Seller, or the terms and
conditions of employment, wages and hours. Seller is not engaged in any material
unfair labor practice or other unlawful employment practice and there are no
outstanding charges of unfair labor practices or other employee-related
complaints pending or, to the knowledge of Seller, threatened against Seller
before the National Labor Relations Board, the Equal Employment Opportunity
Commission, the Occupational Safety and Health Review Commission, the DOL or any
other federal, state, local or other governmental authority. There is no strike,
picketing, slowdown or work stoppage or organizational attempt pending or, to
the knowledge of Seller, threatened against or involving any or the Business. No
union or collective bargaining unit or other labor organization has ever been
certified or recognized by Seller as the representative of any of the employees
of Seller.

 

3.20                        Absence of Undisclosed Liabilities. Seller has no
material liabilities or other obligations of any nature arising out of or
relating to the Business or the Assets except as otherwise disclosed herein or
as reflected on the Seller’s financial statements previously delivered to the
Buyer, and liabilities and obligations incurred in the ordinary course of
business since the date thereof.

 

3.21                        True and Correct Representations and Warranties and
Statements of Facts. No representation or warranty made by Seller in this
Agreement is false or inaccurate in any material respect, and no statement of
material fact made by Seller herein contains any untrue statement of material
fact or omits to state any material fact of which Seller is aware that is
necessary in order to make the statement not misleading in any material respect.

 

4.                                      Representations and Warranties of Buyer.
In order to induce Seller and the Principals to enter in this Agreement and to
consummate the transactions contemplated by this Agreement, Buyer represents and
warrants to Seller and the Principals as of the Closing Date, the following, it
being agreed that except as otherwise expressly stated herein, the use of the
term “material” in this Section 4 shall mean, as the context reasonably
requires, having an effect, impact or result equal to or greater than one
million dollars ($1,000,000.00):

 

4.1                               Legal Status. Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Florida and is in good standing as a foreign limited liability
company in all jurisdictions in which it conducts business or owns assets.
Buyer’s execution and delivery of this Agreement and each of the other
Transaction Documents and the performance by Buyer of the transactions
contemplated

 

15

--------------------------------------------------------------------------------


 

hereby and thereby have been duly authorized by all necessary actions and
proceedings. This Agreement and each of the other Transaction Documents executed
and delivered by the Seller at Closing are valid and legally binding upon the
Buyer and are enforceable against the Buyer in accordance with their terms.
Buyer has full limited liability company power and authority to execute and
deliver this Agreement and each other Transaction Document to which it is a
party, to perform its obligations under this Agreement and each other
Transaction Document, and to consummate the transactions contemplated under this
Agreement and each other Transaction Document. The Buyer has taken all necessary
limited liability company action to execute and deliver this Agreement and each
other Transaction Document to which it is a party, to authorize its officers to
execute and deliver this Agreement, and to execute and deliver such further
documents as are necessary and proper to consummate the terms and provisions of
this Agreement. The execution and delivery by the Buyer of this Agreement and
each other Transaction Document to which it is a party, and the performance by
the Buyer of its obligations hereunder and thereunder, have been duly and
validly authorized by the Buyer. This Agreement and each other Transaction
Document to which the Buyer is a party have been duly and validly executed and
delivered by the Buyer and constitute the legal, valid and binding obligations
of the Buyer enforceable against the Buyer in accordance with the terms of the
Agreement and each of the other Transaction Documents.

 

4.2                                Legal Matters. Except as set forth in
Schedule 4.2 attached hereto, there are no suits, actions, claims,
investigations, administrative proceedings or other proceedings, criminal,
civil, or quasi civil, pending or, to Buyer’s knowledge, threatened by or
against the Buyer, its business or assets. To Buyer’s knowledge, Buyer is not in
material default under any, and Buyer has complied in all material respects with
all, statutes, ordinances, regulations, orders, judgments and decrees of any
court or governmental entity or agency, applicable to the Buyer, the Business,
or the Assets.

 

4.3                                Compliance with Applicable Law.

 

(a)                                 General. Buyer is not default under any, and
Buyer has complied in all material respects with all, statutes, ordinances,
regulations, orders, judgments and decrees of any court or governmental entity
or agency, applicable to Buyer, its business or assets, including, without
limitation, all laws, statutes and regulations related or incident to the
licensure, credentialing and certification of providers of professional medical
services, physicians and health professionals, health and safety matters,
employment and labor laws, health laws and regulations and Medicare and Medicaid
regulations. Buyer has not received any notification of any asserted present or
past failure to comply with any of the foregoing that has not been
satisfactorily responded to in the time period required thereunder.

 

(b)                                 Permits. To the knowledge of Buyer, Buyer
has and maintains all licenses, certificates, permits, approvals, franchises,
notices and authorizations issued by governmental entities or other regulatory
authorities, federal, state or local required for the conduct of Buyer’s
business as currently operated (collectively, “Buyer’s Permits”). All Buyer’s
Permits are in full force and effect in all material respects. Buyer has not
engaged in any activity that, to the knowledge of Buyer, would cause or permit
revocation or suspension of any Buyer’s Permit, and no action or proceeding
seeking to or contemplating the revocation or suspension of any such Buyer’s
Permit is pending or, to the knowledge of Buyer,

 

16

--------------------------------------------------------------------------------


 

threatened. There are no existing material defaults or material events of
default or events or state of facts which, with notice or lapse of time or both,
would constitute a material default by the Buyer under any Buyer’s Permit. Buyer
has no knowledge of any material default or claimed or purported or alleged
material default or state of facts which with notice or lapse of time or both
would constitute a material default on the part of any party in the performance
of any obligation to be performed or paid by any party under any Buyer’s Permit.
The consummation of the transactions contemplated hereby and in each of the
other Transaction Documents will in no way affect the continuation, validity or
the effectiveness of Buyer’s Permits or require the consent of any person or
entity.

 

(c)                                  Medicare and Medicaid. Buyer and each
employee of Buyer is in compliance with all laws, rules and regulations of
Medicare, Medicaid and other governmental health care programs, and has filed
all claims and other forms in the manner prescribed by such laws, rules and
regulations. Except as set forth on Schedule 4.3(c), neither the Buyer nor any
Buyer employee has been subject to any audit relating to improper and/or
fraudulent Medicare or Medicaid procedures or practices. There is no basis for
any claim or request for recoupment or reimbursement from Buyer or any Buyer
employee, or for reimbursement by Buyer or any Buyer employee of, any federal or
state agency or instrumentality or other provider reimbursement entities
relating to Medicare or Medicaid (other than routine refunds or denials of
claims undertaken in the ordinary course of business). No deficiency (either
individually or in the aggregate) in any such claims, returns, invoices, cost
reports and other filings, including claims for overpayments or deficiencies for
late filings, has been asserted or threatened by any federal or state agency or
instrumentality or other provider reimbursement entities relating to Medicare or
Medicaid claims or any other third party payor and there is no basis for any
claims or requests for reimbursement.

 

4.4                               Taxes. Buyer has filed or caused to be filed
on a timely basis all Tax Returns required to be filed by Buyer. All Tax Returns
filed by or on behalf of Buyer are, to Buyer’s knowledge, true, complete and
correct in all respects. Buyer has paid Taxes due and payable with respect to
the periods covered by such Tax Returns (as reflected thereon). There are no tax
liens on any of the properties or assets, real, personal or mixed, tangible or
intangible, of Buyer. Buyer has not incurred any Tax liability other than in the
ordinary course of business. No deficiency in taxes for any period, with respect
to Buyer, has been asserted by any taxing authority which remains unpaid at the
Effective Date hereof (the results of any settlement being set forth on Schedule
4.4 attached hereto), and, to Buyer’s actual knowledge, no written inquiries or
notices have been received by Buyer from any taxing authority with respect to
possible claims for taxes. Buyer has not agreed to the extension of the statute
of limitations with respect to any Tax Return or tax period, other than the tax
year ended December 31, 2008 which has been extended to December 31, 2013 for
federal income tax purposes.

 

4.5                                   Fraud and Abuse; False Claims. Except as
set forth and described in Schedule 4.5, Buyer has not engaged in any activities
that are prohibited under 42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b, 1395nn, and
1396b, 31 U.S.C. § 3729-3733, and the federal Champus statute (or other federal
or state statutes related to false or fraudulent claims) or the regulations
promulgated thereunder pursuant to such statutes, or related state or local
statutes or regulations, or which are prohibited by rules of professional
conduct, including but not

 

17

--------------------------------------------------------------------------------


 

limited to the following: (a) knowingly and willfully making or causing to be
made a false statement or representation of a fact in any application for any
benefit or payment; (b) knowingly and willfully making or causing to be made any
false statement or representation of a fact for use in determining rights to any
benefit or payment; (c) failing to disclose knowledge by a claimant of the
occurrence of any event affecting the initial or continued right to any benefit
or payment on its own behalf or on behalf of another, with intent to
fraudulently secure such benefit or payment; and (d) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind or
offering to pay or receive such remuneration (i) in return for referring an
individual to a person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare or
Medicaid, or (ii) in return for purchasing, leasing, or ordering or arranging
for or recommending purchasing, leasing, or ordering any good, office, service
or item for which payment may be made in whole or in part by Medicare or
Medicaid. Buyer has no knowledge of any facts or circumstances which could
result in any claim by Medicare, Medicaid or any other Payor for any retroactive
adjustments.

 

4.6                               Inspections and Investigations. Except as set
forth and described in Schedule 4.6: (i) no right of the Buyer nor the right of
any licensed professional or other individual employed by or under contract with
the Buyer to receive reimbursements pursuant to any Payor Programs related to
its business has been terminated or otherwise adversely affected as a result of
any investigation or action whether by any federal or state governmental
regulatory authority or other third party; (ii) to the knowledge of Buyer,
neither its business nor Buyer, has, during the past five (5) years, been the
subject of any inspection, investigation, survey, audit, monitoring or other
form of review by any governmental regulatory entity, trade association,
professional review organization, accrediting organization or certifying agency
based upon any alleged improper activity nor has Buyer received any notice of
deficiency during the past five (5) years in connection with the operations of
its business; and (iii) there are not presently any noticed outstanding
deficiencies or work orders related to Buyer’s business of any governmental
authority having jurisdiction over Buyer or its business or requiring conformity
to any applicable agreement, statute, regulation, ordinance or bylaw, including
but not limited to, the Payor Programs. Attached as part of Schedule 4.6 are
copies of all reports, correspondence, notices and other documents relating to
any matter described or referenced therein.

 

4.7                                  Financial Statements. Buyer has delivered
to Seller and the Principals copies of Buyer’s unaudited financial statements
for the years ended December 31, 2009, December 31, 2010 and December 31, 2011
(collectively, the “Buyer Financial Statements”). Except for the variations
expressly noted in Schedule 4.7 hereto, all of the Buyer Financial Statements
have been prepared from the financial records of the Buyer in accordance with
the accrual basis of accounting, consistently applied and fairly present the
financial condition of Buyer, as at their respective dates and the respective
results of the operations of Buyer, for the periods covered thereby. The Buyer
Financial Statements do not contain any items of special or nonrecurring income
or any other income not earned in the ordinary course of business except as
expressly specified therein, and include all adjustments necessary for such fair
presentation.

 

18

--------------------------------------------------------------------------------


 

4.8                               Brokers. Seller shall have no obligation to
pay any fee or other compensation to any person, firm or corporation hired by,
or otherwise retained by, Buyer in connection with this Agreement and the
transactions contemplated hereby, and Buyer hereby agrees to indemnify and hold
Seller harmless from any liability, damage, cost or expense arising from any
claim for any such fee or other compensation.

 

4.9                               Absence of Undisclosed Liabilities. Buyer has
no material liabilities or other obligations of any nature except as otherwise
disclosed herein or as reflected on the Buyer Financial Statements, and
liabilities and obligations incurred in the ordinary course of business since
the date thereof.

 

4.10                        True and Correct Representations and Warranties and
Statements of Facts. No representation or warranty made by Buyer in this
Agreement is false or inaccurate in any material respect, and no statement of
material fact made by Buyer herein contains any untrue statement of material
fact or omits to state any material fact of which Buyer is aware that is
necessary in order to make the statement not misleading in any material respect.

 

4.11                        No Outside Reliance. Notwithstanding anything
contained in this Agreement Buyer acknowledges and agrees that none of Seller,
the Principals or any of their affiliates, agents or representatives is making
any representation or warranty whatsoever, express or implied, beyond those
expressly given in this Agreement, including any implied warranty or
representation as to condition, merchantability, suitability or fitness for a
particular purpose or trade as to any of the Assets, the Business or the
Assigned Agreements. Without limiting the generality of the foregoing, it is
understood that any cost estimates, financial or other projections or other
predictions that may be contained or referred to in the Schedules hereto or
elsewhere, as well as any information, documents or other materials (including
any such materials contained in any “data room” or reviewed by Seller) or
management presentations that have been or shall hereafter be provided to Buyer
or any of its affiliates, agents or representatives are not and will not be
deemed to be representations or warranties of the Seller or the Principals, and
no representation or warranty is made as to the accuracy or completeness of any
of the foregoing except as may be expressly set forth in this Agreement.

 

4.12                        Investigation by Buyer. Buyer has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of its acquisition of the Assets and the Business and its
participation in the transactions contemplated hereby. Buyer confirms that the
Seller has made available to Buyer and Buyer’s representatives the opportunity
to ask questions of the officers and management employees of Seller as well as
access to the documents, information and records of the Seller and to acquire
additional information about the business and financial condition of the Seller,
the Assets and the Business, and Buyer confirms that it has made an independent
investigation, analysis and evaluation of the Seller, the Assets and the
Business and the related financial condition, documents, information and
records.

 

19

--------------------------------------------------------------------------------


 

5.                                      Delivery of Documents.

 

5.1                               Delivery of Buyer’s Documents. At the Closing,
Buyer shall deliver to Seller the following documents, any of which may be
waived by Seller in its discretion:

 

(a)                                 certified copies of the written
authorization of Buyer authorizing the purchase of the Assets pursuant hereto,
the execution and delivery of this Agreement and all other documents delivered
in connection herewith by officers of Buyer and the performance by Buyer of its
obligations hereunder and thereunder in accordance with the terms of this
Agreement and a certificate of Buyer dated as of the Closing Date confirming
that such written authorization remains in full force and effect as of such date
and confirming the authority of the individuals signing the Transaction
Documents (“Buyer’s Officer’s Certificate”) and such other documents on behalf
of Buyer as Seller may reasonably request, all of which shall be in a form
reasonably acceptable to Seller;

 

(b)                                 the Closing Payment;

 

(c)                                  the Promissory Note executed by Buyer;

 

(d)                                 the Assignment and Assumption Agreement
executed by Buyer with respect to all Assigned Agreements and Assumed
Liabilities;

 

(e)                                  the Employee Lease Agreement attached
hereto as Exhibit 5.1(e) executed by Buyer (the “Employee Lease Agreement”);

 

(f)                                   the Assignment and Joinder of Master Lease
for the Master Lease Offices in a form reasonably acceptable to Buyer, Seller
and the landlord, executed by Buyer (the “Master Lease Assignment”);

 

(g)                                  assignments of each of the leases for the
Non-Master Lease Offices in a form reasonably acceptable to Buyer and Seller,
executed by Buyer (collectively, the “Non-Master Lease Assignments”);

 

(h)                                 the Employment Agreement between Buyer and
William M. Figlesthaler, M.D. attached hereto as Exhibit 5.1(h) executed by
Buyer (the “Figlesthaler Employment Agreement”);

 

(i)                                     the Employment Agreement between Buyer
and Earl J. Gurevitch, M.D. attached hereto as Exhibit 5.1(i) executed by Buyer
(the “Gurevitch Employment Agreement”);

 

(j)                                    the Employment Agreement between Buyer
and Steven W. Luke, M.D. attached hereto as Exhibit 5.1(j) executed by Buyer
(the “Luke Employment Agreement”);

 

20

--------------------------------------------------------------------------------

 

(k)                                 the Employment Agreement between Buyer and
Michael F. D’Angelo, M.D. attached hereto as Exhibit 5.l(k) executed by Buyer
(the “D’Angelo Employment Agreement”);

 

(1)                                 the Employment Agreement between Buyer and
Jonathan Jay, M.D. attached hereto as Exhibit 5.1(l) executed by Buyer (the “Jay
Employment Agreement”);

 

(m)                             the Employment Agreement between Buyer and
Rolando Rivera, M.D. attached hereto as Exhibit 5.1(m) executed by Buyer (the
“Rivera Employment Agreement”);

 

(n)                                 the Employment Agreement between Buyer and
David S. Harris, M.D. attached hereto as Exhibit 5.1(n) executed by Buyer (the
“Harris Employment Agreement”);

 

(o)                                 the Employment Agreement between Buyer and
Carolyn F. Langford, D.O. attached hereto as Exhibit 5.l(o) executed by Buyer
(the “Langford Employment Agreement”);

 

(p)                                 the Employment Agreement between Buyer and
David Wilkinson, M.D. attached hereto as Exhibit 5.1(p) executed by Buyer (the
“Wilkinson Employment Agreement”). The Employment Agreements defined in Sections
5.1(h)-(p) are sometimes referred to herein as the “Principal Employment
Agreements”;

 

(q)                                  the Employment Agreement and the Non
Competition and Non Solicitation Agreement between Buyer and Randall Clark, M.D.
attached hereto as Exhibit 5.1(q), each executed by Buyer (collectively, the
“Clark Employment Agreement”);

 

(r)                                    the Employment Agreement and the Non
Competition and Non Solicitation Agreement between Buyer and Stuart M. Bergman,
M.D. attached hereto as Exhibit 5.1(r), each executed by Buyer (collectively,
the “Bergman Employment Agreement”);

 

(s)                                   the Employment Agreement and the Non
Competition and Non Solicitation Agreement between Buyer and E. Richard Grieco,
M.D., attached hereto as Exhibit 5.1(s), each executed by Buyer (collectively,
the “Grieco Employment Agreement”);

 

(t)                                     the Employment Agreement and the Non
Competition and Non Solicitation Agreement between Buyer and John W. Tillet,
M.D. attached hereto as Exhibit 5.1(t), each executed by Buyer (collectively,
the “Tillet Employment Agreement”);

 

(u)                                  the Employment Agreement and the Non
Competition and Non Solicitation Agreement between Buyer and Kevah Besharat,
M.D. attached hereto as Exhibit 5.1(u), each executed by Buyer (collectively,
the “Besharat Employment Agreement”);

 

(v)                                  the Employment Agreement and the Non
Competition and Non Solicitation Agreement between Buyer and David Buser, M.D.
attached hereto as Exhibit 5.1(v), each executed by Buyer (collectively, the
“Buser Employment Agreement”);

 

21

--------------------------------------------------------------------------------


 

(w)                               the Employment Agreement and the Non
Competition and Non Solicitation Agreement between Buyer and Timothy Kerwin,
M.D. attached hereto as Exhibit 5.1(w), each executed by Buyer (collectively,
the “Kerwin Employment Agreement”);

 

(x)                                 the Employment Agreement and the Non
Competition and Non Solicitation Agreement between Buyer and Nicolas G. Zouain,
M.D. attached hereto as Exhibit 5.1(x), each executed by Buyer (collectively,
the “Zouain Employment Agreement”);

 

(y)                                 the Equipment Lease and Sublease by and
between Buyer (as lessor) and Seller (as lessee) for those Assets consisting of
equipment used in the performance of medical oncology services, in a form
reasonably acceptable to Buyer and Seller, (the “Equipment Sublease”), executed
by Buyer; and

 

(z)                                  an indemnification agreement (the
“Indemnification Agreement”) in favor of Seller and Surgery Center (defined
below), in a form reasonably acceptable to Seller and Buyer, whereby (A) Buyer
and its parent company Radiation Therapy Services, Inc. (“RTS”) shall jointly
and severally indemnify Seller, the Principals and Surgery Center for all
obligations arising under or with respect to the Master Lease, from and after
the Closing Date, for monetary obligations of Buyer under the Master Lease that
Buyer fails to timely pay, (B) Buyer and RTS shall jointly and severally
indemnify Seller and the Principals for all obligations arising under or with
respect to all losses, claims, damages, expenses (including reasonable attorneys
fees) incurred by Seller and/or the Principals after Closing arising from
obligations of Seller and/or the Principals under Assigned Agreements related to
equipment leases identified in the Indemnification Agreement with respect to
which Seller and/or the Principals are not released prior to Closing and
(C) Buyer and RTS unconditionally undertake to cause the refinancing and
complete release of Seller and or the Principals from all obligations under such
Assigned Agreements on or before December 31, 2013.

 

5.2                               Delivery of Seller’s Documents. At the
Closing, Seller shall deliver to Buyer the following documents, any of which may
be waived by the Buyer in its discretion:

 

(a)                                 certified copies of the written
authorization of Seller authorizing the sale of the Assets pursuant hereto, the
execution and delivery of this Agreement and all other documents delivered in
connection herewith by officers of Seller and the performance by Seller of its
obligations hereunder and thereunder in accordance with the terms of this
Agreement and a certificate of Seller dated as of the Closing Date confirming
that such written authorization remains in full force and effect as of such date
and confirming the authority of the individuals signing the Transaction
Documents (“Seller’s Officer’s Certificate”) and such other documents on behalf
of Seller as Buyer may reasonably request, all in a form reasonably acceptable
to Buyer, including without limitation express waivers of any restrictive
covenants against any Principal in favor of Seller, together with the true
signatures of such individuals;

 

(b)                                 the Bill of Sale executed by Seller;

 

(c)                                  the Assignment and Assumption Agreement
executed by Seller;

 

22

--------------------------------------------------------------------------------


 

(d)                                 the Employee Lease Agreement executed by
Seller;

 

(e)                                  the Master Lease Assignment executed by
Seller and the landlord under the Master Lease;

 

(f)                                   the Non-Master Lease Assignments executed
by Seller (and some landlords under the applicable leases);

 

(g)                                   an estoppel certificate executed by the
landlord under the Master Lease in a form reasonably acceptable to Buyer and
confirming, without limitation, that there are no existing or pending defaults
under the Master Lease, further provided however that if Seller is unable to
deliver same at Closing despite commercially reasonable efforts, Seller shall
continue to use commercially reasonable efforts after Closing to deliver same,
or equivalent assurances with respect to the status of the Master Lease and the
Non-Master Leases (exclusive of the Marco Island Office);

 

(h)                                 a subordination, non-disturbance and
attornment agreement or supplement to the existing subordination,
non-disturbance and attornment agreement with respect to the Master Lease,
confirming that Buyer is entitled to the benefits of such agreement by virtue of
the Assignment of Master Lease, in a form reasonably acceptable to Buyer and the
applicable lender;

 

(i)                                     an indemnification agreement in favor of
Buyer from Specialists in Urology Surgery Center, LLC, a Florida limited
liability company (“Surgery Center”), in a form reasonably acceptable to Buyer
whereby Surgery Center shall indemnify Buyer for all obligations arising under
and with respect to the Master Lease, from and after the Closing Date, for (A)
monetary obligations under the Master Lease that cause the SIU Division (as
defined in the Principal Employment Agreements) to have expenses in excess of
such Net Revenues (as defined in the Principal Employment Agreements), provided
that such excess of expenses over Net Revenues is not caused by the breach by
Buyer of one or more of the Principal Employment Agreements, and (B) all losses,
claims, damages, expenses (including reasonable attorneys fees) incurred by
Buyer as a result of any act or omission of Surgery Center (the “Surgery Center
Indemnity”) under or with respect to Surgery Center’s obligations under the
Master Lease;

 

(j)                                    the Figlesthaler Employment Agreement
executed by William M. Figlesthaler, M.D.;

 

(k)                                 the Gurevitch Employment Agreement executed
by Earl J. Gurevitch, M.D.;

 

(1)                                 the Luke Employment Agreement executed by
Steven W. Luke, M.D.;

 

(m)                             the D’Angelo Employment Agreement executed by
Michael F. D’Angelo, M.D.;

 

23

--------------------------------------------------------------------------------


 

(n)                                 the Jay Employment Agreement executed by
Jonathan Jay, M.D.;

 

(o)                                 the Rivera Employment Agreement executed by
Rolando Rivera, M.D.;

 

(p)                                 the Harris Employment Agreement executed by
David S. Harris, M.D.;

 

(q)                                 the Langford Employment Agreement executed
by Carolyn F. Langford, D.O.;

 

(r)                                    the Wilkinson Employment Agreement
executed by David Wilkinson, M.D.;

 

(s)                                   the Clark Employment Agreement executed by
Randall Clark, M.D.

 

(t)                                    the Bergman Employment Agreement executed
by Stuart M. Bergman, M.D.

 

(u)                                 the Grieco Employment Agreement executed by
E. Richard Grieco, M.D.

 

(v)                                 the Tillet Employment Agreement executed by
John W. Tillet, M.D.

 

(w)                               the Besharat Employment Agreement executed by
Kevah Besharat, M.D.;

 

(x)                                 the Buser Employment Agreement executed by
David Buser, M.D.;

 

(y)                                 the Kerwin Employment Agreement executed by
Timothy Kerwin, M.D.;

 

(z)                                  the Zouain Employment Agreement executed by
Nicolas G. Zouain, M.D.;

 

(aa)                          the Equipment Sublease executed by Seller;

 

(bb)                          with respect to the Seller’s Trade Name and Logo,
the execution by Seller of documentation canceling Seller’s ownership and
termination thereof, except as otherwise contemplated hereby;

 

(cc)                            UCC-3 termination statements authorized for
filing by all secured parties under any Liens (other than Permitted Liens);

 

(dd)                          evidence reasonably acceptable to Buyer of (i) the
current status of Case No 12-CA-4155 filed November 15, 2012 by the Estate of
Jonathan Lee Custinger

 

24

--------------------------------------------------------------------------------


 

against Seller in the Collier County, Florida Circuit Court, and (ii) the
dismissal of Case No 12-CA-3561 filed September 28, 2012 by Annette O. Theis
against Seller in the Collier County, Florida Circuit Court; and

 

(ee)                            written waivers from Seller with respect to any
restrictive covenants otherwise placed on those physicians that are executing an
employment agreement with Buyer at Closing pursuant to the terms of this
Agreement.

 

5.3                               Third Party Consents. Notwithstanding any
other provision of this Agreement, the provisions of this Section 5.3 shall not
be applicable to the Assigned Agreements identified in the Indemnification
Agreement. The parties acknowledge that certain of the Material Agreements and
the rights and benefits thereunder may not, by their terms, be assignable
without consent of third parties. This Agreement shall not constitute an
agreement to assign any such Material Agreement and Buyer shall not be deemed to
have assumed the same or to be required to perform any obligations thereunder,
if an attempted assignment thereof, without the consent of a third party thereto
would constitute a breach thereof or in any way affect the rights of Seller or
Buyer under any such Material Agreement. In such event, Seller shall cooperate
with Buyer and use commercially reasonable efforts to provide for Buyer all
benefits to which Seller is entitled under such Material Agreement; provided
however, that as to any Assigned Agreement set forth on Schedule 3.6, the
assignment of which by its terms requires the prior written consent of any third
party thereto, in the event such consent is not obtained within thirty (30) days
following the Closing Date (i) Buyer shall have the right to refuse assignment
of such Material Agreement and (ii) Seller shall have no further obligations to
Buyer with respect thereto and may terminate or take any other action with
respect to such Assigned Agreement without any liability to Buyer.

 

6.                                      Conditions Precedent to the Obligations
of Buyer. The obligations of Buyer to enter into and complete the transaction
contemplated by this Agreement and each of the other Transaction Documents is
subject to the receipt by Buyer at Closing of the delivery of all of Seller’s
Documents as provided in Section 5.2 and fulfillment on or prior to the Closing
Date of the following conditions, any one or more of which may be waived by the
Buyer in its sole discretion:

 

6.1                               Authority and Third Party Consents. Seller and
Buyer shall have obtained the consent of (i) all secured parties under the
Permitted Liens to the assignment by Seller and assumption by Buyer of the
agreements secured by the Permitted Liens, and (ii) the landlord under the
Master Lease to the Master Lease Assignment.

 

6.2                               Litigation. No action, suit or proceeding
shall have been instituted before any court or governmental agency or regulatory
body or instituted or threatened by any governmental or regulatory body to
restrain or prevent the carrying out of the transactions contemplated hereby or
to seek damages in connection with such transactions.

 

7.                                      Conditions Precedent to the Obligations
of Seller. The obligations of Seller to enter into and complete the transaction
contemplated by this Agreement and each of the other Transaction Documents is
subject to the receipt by Seller at Closing of the delivery of all of Buyer’s
Documents as provided in Section 5.1 and the fulfillment on or prior to the
Closing

 

25

--------------------------------------------------------------------------------


 

Date of the following conditions, any one or more of which may be waived by
Seller in its sole discretion:

 

7.1                               Authority and Third Party Consents. Seller and
Buyer shall have obtained the consent of (i) all secured parties under the
Permitted Liens to the assignment by Seller and assumption by Buyer of the
agreements secured by the Permitted Liens, and (ii) the landlord under the
Master Lease to the Master Lease Assignment.

 

7.2                               Litigation. No action, suit or proceeding
shall have been instituted before any court or governmental agency or regulatory
body or instituted or threatened by any governmental or regulatory body to
restrain or prevent the carrying out of the transactions contemplated hereby or
to seek damages in connection with such transactions.

 

8.                                      Non-Compete and Non-Solicitation.

 

8.1                               Restrictive Covenants. Subject to the
provisions of Section 8.3, for a period of sixty (60) months following the
Closing, Seller agrees that it shall not permit any person or entity, directly
or indirectly controlled by Seller to, directly or indirectly (including through
ownership, management, operation or control of any other person or entity, or
participation in the ownership, management, operation or control of any other
person or entity, or by being connected with or having any interest in, as a
stockholder, agent, consultant or partner, any other person or entity):

 

(a)                                 engage in the ownership, operation, control
or management of radiation oncology facilities or otherwise engage in the
provision of radiation oncology services (whether as a separate business or in
conjunction with each other or with any business or practice) (a “Competing
Business”) within Lee County, Florida, Charlotte County, Florida or Collier
County, Florida (collectively, the “Service Area”), provided that the business
conducted by Buyer or its affiliates after the Closing shall not be deemed a
Competing Business;

 

(b)                                 have any interest, whether as owner,
stockholder, member, partner, director, officer, consultant or otherwise, in any
Competing Business in the Service Area; provided, however, that the foregoing
restriction shall not prevent such person or entity from owning stock in any
Competing Business listed on a national securities exchange or traded in the
over-the-counter market; provided that such person or entity does not own more
than an aggregate of five percent (5%) of the stock of such entity;

 

(c)                                     engage in the ownership, operation or
management of urology facilities or otherwise engage in any manner in the
provision of urology services (whether as a sole practitioner, an employee,
independent contractor or otherwise or as a separate business or in conjunction
with each other or with any business, practice or hospital) (a “Urology
Competing Business”) within the Service Area;

 

(d)                                 have any interest, whether as owner,
stockholder, member, partner, director, officer, employee, consultant or
otherwise, in any Urology Competing Business within the Service Area, provided,
however, that the foregoing restriction shall not prevent such person or entity
from owning stock in any Urology Competing Business listed on

 

26

--------------------------------------------------------------------------------


 

a national securities exchange or traded in the over-the-counter market;
provided that such person or entity does not own more than an aggregate of five
percent (5%) of the stock of such entity;

 

(e)                                  counsel, solicit, or attempt to induce any
person employed or otherwise engaged by Buyer (or any of its affiliated or
related companies) in the Service Area, whether that person is a full-time
physician, part-time physician, or independent contractor, to terminate his or
her employment or retention with Buyer; or

 

(f)                                   employ any person employed or retained by
Buyer (or any of its affiliated or related companies) in the Service Area,
whether that person is a full-time physician, part-time physician, or
independent contractor, unless such person’s employment or retention by Buyer
has been previously terminated.

 

8.2                               Remedies. Seller acknowledges that the
restrictive covenants contained herein have unique value to Buyer, the breach of
which cannot be adequately compensated in an action of law. Seller further
agrees that, in the event of the breach of the restrictive covenants contained
herein, Buyer shall be entitled to seek appropriate equitable relief, including,
without limitation, a permanent injunction or similar court order enjoining
Seller from violating any of such provisions, and that pending the hearing and
the decision on the application for permanent equitable relief, Buyer shall be
entitled to seek a temporary restraining order and a preliminary injunction. The
prevailing party shall be entitled to reimbursement from the other party of its
reasonable costs and expenses (including attorneys’ fees and disbursements) of,
or related to, such action or proceeding. No such remedy shall be construed to
be the exclusive remedy of Buyer and any and all such remedies shall be held and
construed to be cumulative and not exclusive of any rights or remedies, whether
at law or in equity, otherwise available under the terms of this Agreement, at
common law, or under federal, state or local statutes, rules and regulations.

 

8.3                               Early Termination of Restrictive Covenants.
The covenants of Seller provided in Section 8.l (a) and (b) shall immediately
terminate if Buyer ceases to own a Competing Business within the Service Area.
The covenants of Seller provided in Section 8.1(c) and (d) shall immediately
terminate if Buyer ceases to own a Urology Competing Business within the Service
Area. The covenants of Seller provided in Sections 8.l (e) and (f) shall
immediately terminate if Seller ceases to own a Competing Business and a Urology
Competing Business within the Service Area.

 

9.                                      Indemnification.

 

9.1                               Indemnification of Buyer  Subject to the
limitations provided in this Agreement, from and after the Closing Seller and
each Principal hereby agrees to indemnify and hold harmless Buyer and its
respective officers, directors, members, employees, agents, representatives and
affiliates from and against all claims, suits, obligations, liabilities, damages
and expenses, including, without limitation, reasonable attorneys’ fees
(“Losses”), based upon, arising out of or resulting from:

 

27

--------------------------------------------------------------------------------


 

(a)                                 any breach of Seller’s representations or
warranties contained herein or in any Transaction Document;

 

(b)                                 any breach of Seller’s covenants or
agreements contained herein or in any Transaction Document;

 

(c)                                  any obligation, contract or liability of
Seller not constituting one of the Assumed Liabilities;

 

(d)                                 any and all claims of any third party for
alleged liabilities or obligations of Seller related to or occurring during the
period prior to the Closing, other than those specifically assumed by Buyer
hereunder as Assumed Liabilities;

 

(e)                                  any and all claims of any third party,
including without limitation, any interest holder in Seller, related to the
distribution of all or any portion of the Purchase Price paid to Seller;

 

(f)                                      any and all claims arising out of the
assignment by Seller of any Non-Master Lease without the prior consent of the
applicable landlord thereunder;

 

(g)                                  any and all claims brought by any employee
of Seller relating to periods prior to the Closing; and

 

(h)                                 any and all Losses incurred in attempting to
oppose the imposition thereof, or in enforcing this indemnity.

 

9.2                               Indemnification of Seller. Subject to the
limitations provided in this Agreement, from and after the Closing Buyer hereby
agrees to indemnify and hold harmless Seller, each Principal and their
respective officers, directors, employees, agents, representatives and
affiliates from and against all Losses based upon, arising out of or resulting
from:

 

(a)                                 any breach of any of Buyer’s representations
and warranties, contained herein or in any Transaction Document;

 

(b)                                 any breach of any of any of Buyer’s
covenants or agreements contained herein or in any Transaction Document;

 

(c)                                  any obligation, contract or liability
constituting one of the Assumed Liabilities;

 

(d)                                    any and all claims of any third party for
alleged liabilities or obligations of the Buyer related to or occurring during
the period after the Closing;

 

(e)                                     any and all claims brought by any
employee of Buyer relating to the periods after the Closing; and

 

(f)                                      any and all Losses incurred in
attempting to oppose the imposition thereof, or in enforcing this indemnity.

 

28

--------------------------------------------------------------------------------


 

9.3                               Limitation on Indemnification Obligations. No
party shall be entitled to indemnification pursuant to Section 9.1(a) or
Section 9.2(a) until the aggregate dollar amount of all Losses indemnifiable
thereunder exceeds $100,000, and then only to the extent of such excess. The
aggregate amount of all Losses for which any party shall be entitled to
indemnification shall not exceed $20,000,000. Notwithstanding anything contained
in this Agreement, the indemnification provisions of this Section 9 shall expire
with respect to any representation, warranty, covenant or agreement upon
termination of the survival period for such representation, warranty, covenant
or agreement as provided in Section 12, and any claims for indemnification which
are not asserted prior to such date shall be forfeited; provided, however, that
such indemnification obligations with respect to any claim for indemnification
asserted in writing to the indemnifying party prior to the termination of the
applicable survival period shall survive until such claim is either resolved or
satisfied.

 

9.4                               Losses. The amount of “Loss” for which any
indemnified party is entitled to indemnification hereunder shall be reduced by
any portion of such Losses for which such indemnified party recovers against an
insurance policy or against any third party other than pursuant to this
Agreement. Any indemnification payments made under this Section 9 and, without
duplication to any other provision of this Agreement, any other amounts offset
against the Promissory Note shall be treated as an adjustment to the Purchase
Price. If an amount with respect to which any indemnity claim is made under this
Section 9 gives rise to a net overall tax benefit (including but not limited to
reductions in depreciation and/or amortization expense) to the party making the
claim, the indemnity payment (including any offset against the Promissory Note)
shall be reduced by the amount of the tax benefit realized by such party.

 

9.5                               Notice and Opportunity to Defend. If any party
(the “Indemnitee”) receives notice of any claim or the commencement of any
action or proceeding with respect to which any other party is obligated to
provide indemnification (the “Indemnifying Party”) pursuant to Section 9.1 or
9.2, the Indemnitee shall promptly, (and in any event within five (5) business
days after receiving notice of the claim) give the Indemnifying Party notice
thereof; provided, however, that the failure to deliver such notice shall not be
a condition precedent to any liability of the Indemnifying Party under the
provisions for indemnification contained in this Agreement except to the extent
the failure to deliver such notice prejudices the Indemnifying Party’s ability
to defend such proceeding. The Indemnifying Party may compromise and defend, at
such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel, any such matter involving the asserted liability of the Indemnitee. In
any event, the Indemnitee, the Indemnifying Party and the Indemnifying Party’s
counsel shall cooperate in the compromise of, or defense against, any such
asserted liability; provided, however, that Indemnitee shall not compromise or
settle any such matter without Indemnifying Party’s prior written consent. The
Indemnitee, at its own expense, can choose to have its counsel participate in
the defense of such asserted liability, provided, however, the Indemnifying
Party’s counsel shall control such defense. If the Indemnifying Party chooses to
defend any claim, the Indemnitee shall make available to the Indemnifying Party
any books, records or other documents within its control that are necessary or
appropriate to such defense.

 

29

--------------------------------------------------------------------------------


 

9.6                               Payment. The Indemnifying Party shall pay the
Indemnitee the amount of established claims for indemnification within thirty
(30) days after the establishment thereof (the “Due Date”). Any amounts not paid
by the Indemnifying Party when due under this Section 9.6 shall bear interest
from the due date thereof until the date paid at a rate equal to three
(3) points above the interest announced from time to time by Citibank, N.A. as
its prime or base rate of interest. Notwithstanding the foregoing, if the
Indemnifying Party shall be Seller, then the amount of the established claims
for indemnification shall first be subject to offset against Buyer’s obligation
to make Post-Closing Payments pursuant to the Promissory Note, and shall be
applied against the next installment otherwise then due under the Promissory
Note; further provided that if at the time that any installment under the
Promissory Note is otherwise due, Buyer shall have the right to withhold all or
a portion of such payment to the extent that any matter for which Seller is
required to indemnify Buyer shall be in dispute or not yet agreed by the
parties. If there remains any amount still due after the full amount of the
Promissory Note has been offset by established claims for indemnification (which
remaining amount, if any, shall bear interest from when due at a rate equal to
the London Interbank Offered Rate (LIBOR) minus one percent (1%)), then the
Seller shall make an additional payment within (30) days so that the total
amount paid by offset plus the additional payment by Seller satisfies the claim.
Should Seller fail to make such additional payment within such 30 day period,
then each Principal shall be personally responsible and liable to Buyer for a
portion of such required payment equal to the percentage set forth beside the
name of each Principal on the signature page hereto, provided however in no
event shall Buyer be entitled to recover any amount above the Losses for which
it is entitled to indemnification hereunder. Notwithstanding anything herein to
the contrary, in no event shall Buyer’s Post-Closing Payment obligations be
deemed as a cap on Seller’s and the Principal’s aggregate liability under this
Section 9.

 

9.7                               Obligation to Mitigate. Following the Closing
Date, each indemnified party agrees to use commercially reasonable efforts to
mitigate any Losses, including, without limitation to seek recovery under any
available insurance policy that would insure any claim with respect to such
Losses. In the event that any Indemnitee receives any payment with respect to
any Losses pursuant to this Section 9, and thereafter such Indemnitee receives
payment with respect to such Losses from any insurer or other third party, such
Indemnitee shall pay to Seller such amount.

 

10.                               Disclosure of Information.

 

10.1                        Confidential Information. Each of the parties hereto
recognizes and acknowledges that (i) the transaction contemplated hereby
(including the terms and existence of this Agreement) are highly confidential
matters and (ii) during the course of negotiations in connection with the
transaction contemplated hereby each party will grant access to, certain plans,
systems, methods, designs, procedures, books and records relating to operations,
personnel and practices, as well as records, documents and information
concerning business activities, practices, procedures and other confidential
information of the other party (all of the foregoing, collectively, the
“Confidential Information”), all of which constitute and will constitute
valuable, special and unique assets of such party’s business. Each party hereto
shall treat Confidential Information as confidential, shall make all reasonable
efforts to preserve its confidentiality, and shall not duplicate or disclose
such Confidential Information, except in

 

30

--------------------------------------------------------------------------------

 

connection with the transaction contemplated hereby to advisors, attorneys,
accountants, bankers, investment bankers, consultants and affiliates as such
party, in its reasonable discretion, shall deem necessary and which parties
shall agree to be bound by an obligation of confidentiality at least as
restrictive as set forth herein or be subject to professional obligations of
confidentiality (the foregoing parties being referred to herein as “Designated
Representatives”). Except for such disclosure to Designated Representatives as
may be necessary or appropriate and such public or other disclosures as may be
required by court order or any state or federal law or regulation to which a
party is subject or in order to defend litigation (in which case the disclosing
party shall provide the other party with notice and a copy of the required
disclosure a reasonable period of time in advance of such disclosure or as soon
as practicable), the parties agree to use all reasonable efforts to maintain in
confidence the existence and terms of this Agreement and the Transaction and no
party shall issue any press release or public statement regarding the
Transaction without the prior written consent of the other party.
Notwithstanding the above, Confidential Information shall not include any
information which the receiving party can prove: (i) was in the public domain at
the time it was disclosed or has subsequently entered the public domain through
no fault of the receiving party; (ii) was known to the receiving party, without
restriction, at the time of disclosure, as demonstrated by files in existence at
the time of disclosure; (iii) is approved for release by the prior written
consent of the disclosing party and is released consistently with such consent;
(iv) was independently developed by the receiving party without any use of the
Confidential Information of the disclosing party and by employees of the
receiving party who have not had access to the Confidential Information, as
demonstrated by files created at the time of such independent development; or
(v) became known to the receiving party, without restriction, from a source
other than the disclosing party without breach of this Agreement by the
receiving party and otherwise not known by the receiving party to be in
violation of the disclosing party’s rights.

 

10.2        Injunctive Relief. The parties hereto acknowledge that the
restrictions contained in Section 10.1, in view of the nature of the business in
which the other parties are engaged, are reasonable and necessary in order to
protect the respective legitimate interests of such other parties, and that any
material violation thereof could result in irreparable injuries to such other
party. Each therefore acknowledges that, in the event of a breach or threatened
breach of the provisions of Section 10.1, the other party shall be entitled to
seek from any court of competent jurisdiction, preliminary and permanent
injunctive relief restraining the breaching party from disclosing any
Confidential Information in violation of this Agreement.

 

10.3        Other Remedies. Nothing contained in this Section 10 shall be
construed as prohibiting any party hereto from pursuing any other remedies
available to it for any breach or threatened breach of Section 10.1, including
the recovery of damages.

 

11.          Post-Closing Access to Information. Seller and Buyer each
acknowledge that, subsequent to Closing, each may need access to the Assets, the
Offices and to information, books and records, documents or computer data
relating to the Business in the control or possession of the other for purposes
of concluding the transactions contemplated herein and for audits,
investigations, compliance with governmental requirements, regulations and
requests, review by lenders and the prosecution or defense of third party
claims. Accordingly, Buyer and Seller each agree that each will make available
to the other and its representatives,

 

31

--------------------------------------------------------------------------------


 

agents, independent auditors and/or governmental entities such documents and
information as may be available relating to the Assets, Seller’s operations of
the Office in respect of periods prior to Closing and will permit the other to
make copies of such documents and information at the requesting party’s expense.
Each party further agrees that upon reasonable request, it shall participate in
connection with any audit or review of such documents and information.

 

12.          Survival.

 

(a)           All of the representations and warranties of the Seller and Buyer
contained in this Agreement shall survive the Closing for 18 months and shall
then terminate, except for the representations and warranties contained in
Sections 3.1, 3.2(a), 3.5, 3.6, 3.8, 3.9, 3.10, 4.1, 4.3, 4.4, 4.5 and 4.6 which
shall continue for the applicable statute of limitations period governing the
respective matters set forth therein, and then terminate.

 

(b)           Except as otherwise expressly set forth herein, each of the
covenants set forth in this Agreement and the indemnification obligations of the
parties set forth in this Agreement shall survive the Closing for the applicable
statute of limitations period governing the respective matters set forth
therein.

 

13.                               Further Assurances. Each of the parties hereto
shall, at the request of the other party, furnish, execute and deliver such
documents, instruments, certificates, notices and further assurances as counsel
for the requesting party shall reasonably deem necessary or desirable to effect
complete consummation of this Agreement and the consummation of each of the
Transaction Documents and to carry out the transactions contemplated hereunder
and thereunder, or in connection with the preparation and filing of reports
required or requested by governmental agencies or other regulatory bodies and
reconcile and pay, to the extent due, any amounts due and owing the other party
related to prepaid or prorated expenses, as set forth in Section 1.3(c).

 

14.          Miscellaneous.

 

14.1        Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally, sent by
certified mail, postage prepaid, return receipt requested or by a nationally
recognized overnight courier, and shall be deemed given when so delivered
personally, or if mailed, five (5) days after the date of mailing as follows:

 

If to Seller:

Specialists in Urology, P.A.

 

990 Tamiami Trl. N.

 

Naples, FL 34102

 

Attention: William M. Figlesthaler, M.D.

 

 

With a copy to:

Reed Smith LLP

 

3110 Fairview Park Drive

 

Falls Church, Virginia 22042

 

Attention: Lorin E. Patterson, Esq.

 

32

--------------------------------------------------------------------------------


 

If to Buyer to:

21st Century Oncology, LLC

 

2234 Colonial Boulevard

 

Fort Myers, Florida 33907

 

Attention: Daniel Dosoretz, M.D.

 

President and Chief Executive Officer

 

 

With a copy to:

Radiation Therapy Services, Inc.

 

111 Great Neck Road

 

Great Neck, New York 11021

 

Attention: Norton L. Travis, Esq.

 

Vice President and General Counsel

 

14.2        Entire Agreement.  This Agreement and each of the Transaction
Documents (including the Exhibits and Schedules hereto and thereto) contains the
entire agreement among the parties with respect to the transactions contemplated
hereby and supersedes all prior agreements, written or oral, with respect
thereto.

 

14.3        Waivers and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies which any party may otherwise have at law or in equity.

 

14.4        Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida without regard to its conflicts
of law principles.

 

14.5         Savings Clause. If any provision of this Agreement, or the
application of any provision hereof to any person or circumstances, is held to
be legally invalid, inoperative or unenforceable, then the remainder of this
Agreement shall not be affected unless the invalid provision substantially
impairs the benefit of the remaining portions of this Agreement to each of the
parties.

 

14.6         Exhibits, Schedules and Ancillary Agreements.

 

(a)         Delivery and Amendment of Exhibits, Schedules and Ancillary
Agreements; Termination Rights. As of the date hereof, Seller and Buyer have not
delivered to each other or agreed the contents of all Exhibits, Schedules and
ancillary documents to be delivered by the parties or third parties in
connection with the Closing. Following the date hereof, the parties will use
commercially reasonable efforts to deliver and agree to the form of all such
documents as promptly as practicable, and in any case before Closing. Buyer or
Seller, each in its sole and absolute discretion, may elect before Closing to
terminate this

 

33

--------------------------------------------------------------------------------


 

Agreement, by written notice to the other party, in the event it is not
satisfied with the contents of any Exhibit, Schedule or ancillary agreement to
be delivered at or in connection with the Closing. Upon such termination, this
Agreement shall be void and no party shall have any further rights or
obligations hereunder.

 

(b)         Exhibits and Schedules Generally. The Exhibits and Schedules to this
Agreement are incorporated hereby as a part of this Agreement as fully as if set
forth in full herein. Nothing in a Schedule shall be deemed adequate to disclose
an exception to a representation or warranty made herein, unless the Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail, including by explicit cross reference to
another Schedule to the Agreement. Seller and Buyer are each responsible for
preparing and arranging the Schedules qualifying their representations and
warranties corresponding to the lettered and numbered paragraphs contained in
this Agreement. Notwithstanding the foregoing, any disclosure made in a Schedule
with reference to any section or Schedule of this Agreement shall be deemed to
be a disclosure with respect to each other section or Schedule to which such
disclosure may apply to the extent it is reasonably apparent from such
disclosure that it would modify such other section or Schedule of this
Agreement. Certain information set forth in the Schedules is included solely for
informational purposes and may not be required to be disclosed pursuant to this
Agreement. The disclosure of any information shall not be deemed to constitute
an acknowledgment that such information is required to be disclosed in
connection with the representations and warranties made by a party in this
Agreement, nor shall such information be deemed to establish a standard of
materiality.

 

14.7        Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

14.8        Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by (x) Seller without the
prior written consent of the Buyer, or (y) the Buyer without the prior written
consent of Seller; provided, however, that the Buyer shall have the right,
without the consent of Seller, to assign all or any portion of its rights,
duties and obligations under this Agreement and under any Transaction Document
to any affiliate of the Buyer but the Buyer shall not be relieved of its
obligations hereunder or under any Transaction Documents.

 

14.9        Facsimile Signatures. This Agreement may be executed by any of the
parties (the “Originating Parties”) and transmitted to the other parties (the
“Receiving Parties”) by facsimile, telecopy, telex or other form of written
electronic transmission, and, upon confirmation of receipt thereof by the
Receiving Parties, this Agreement shall be deemed to have been duly executed by
the Originating Parties.  Upon the request of the Receiving Parties, the
Originating Parties shall provide the Receiving Parties with an executed
duplicate original of this Agreement.

 

34

--------------------------------------------------------------------------------


 

14.10      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute a single instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

21st Century Oncology, LLC,

 

A Florida limited liability company

 

 

 

 

 

 

 

By:

/s/ Daniel Dosoretz

 

 

Name:

Daniel Dosoretz, M.D.

 

 

Title:

President & CEO

 

 

 

 

 

 

Specialists in Urology, P.A.

 

 

 

 

 

 

 

By:

/s/ William M. Figlesthaler

 

 

Name:

William M. Figlesthaler, M.D.

 

 

Title:

President

 

[Signature Page of Principals Follows]

 

36

--------------------------------------------------------------------------------


 

 

Principals:

 

 

 

/s/ William M. Figlesthaler

 

William M. Figlesthaler, M.D. (11.111%)

 

 

 

/s/ Earl J. Gurevitch

 

Earl J. Gurevitch, M.D. (11.111%)

 

 

 

/s/ Steven W. Luke

 

Steven W. Luke, M.D. (11.111%)

 

 

 

/s/ Michael F. D’Angelo

 

Michael F. D’Angelo, M.D. (11.111%)

 

 

 

/s/ Jonathan Jay

 

Jonathan Jay, M.D. (11.111%)

 

 

 

/s/ Rolando Rivera

 

Rolando Rivera, M.D. (11.111%)

 

 

 

/s/ David S. Harris

 

David S. Harris, M.D. (11.111%)

 

 

 

/s/ Carolyn F. Langford

 

Carolyn F. Langford, D.O. (11.111%)

 

 

 

/s/ David Wilkinson

 

David Wilkinson, M.D. (11.111%)

 

37

--------------------------------------------------------------------------------
